Citation Nr: 0837017	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Schamberg's 
purpura.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for residuals of a cut 
upper lip and nose.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to service connection for benign prostatic 
hypertrophy.

6.  Entitlement to service connection for heart murmur.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to a 10 percent rating based upon multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In correspondence dated 
in November 2005 the veteran withdrew his claims for 
entitlement to service connection for depression and a dental 
disorder and for entitlement to increased ratings for a right 
wrist scar and the residuals of a nasal fracture with closed 
reduction.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Schamberg's purpura is not shown to have been incurred as 
a result of any established event, injury, or disease during 
active service.

3.  GERD is not shown to have been incurred as a result of 
any established event, injury, or disease during active 
service.
4.  Residuals of a cut upper lip and nose are not shown to 
have been incurred as a result of any established event, 
injury, or disease during active service.

5.  Erectile dysfunction is not shown to have been incurred 
as a result of any established event, injury, or disease 
during active service.

6.  Benign prostatic hypertrophy is not shown to have been 
incurred as a result of any established event, injury, or 
disease during active service.

7.  Heart murmur is not shown to have been incurred as a 
result of any established event, injury, or disease during 
active service.

8.  PTSD is not shown to have been incurred as a result of 
any established event, injury, or disease during active 
service.

9.  The evidence demonstrates the veteran's service-connected 
right wrist scar and residuals of a nasal fracture with 
closed reduction disabilities do not clearly interfere with 
employability.


CONCLUSION OF LAW

1.  Schamberg's purpura was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

2.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

3.  Residuals of a cut upper lip and nose were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  Erectile dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).
5.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).

6.  Heart murmur was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

7.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

8.  The criteria for a 10 percent rating based upon multiple 
noncompensable service-connected disabilities have not been 
met.  38 C.F.R. § 3.324 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2004, September 2004, and 
November 2004.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims and identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Although the 
veteran contends he was exposed to Agent Orange and witnessed 
a helicopter accident during active service at Fort Stewart, 
Georgia, he has not provided information sufficient for a 
records custodian to search for corroborative records.  
Further attempts to obtain additional evidence would be 
futile.  The veteran has presented no evidence of a verified 
or verifiable event related to his claims to warrant 
additional medical investigation and the Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

Service Connection Claim - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Factual Background and Analysis

Service treatment records are negative for complaint, 
treatment, or diagnosis of Schamberg's purpura, GERD, 
residuals of a cut upper lip and nose, erectile dysfunction, 
benign prostatic hypertrophy, heart murmur, or PTSD.  Dental 
records show the veteran reported he had consulted a 
physician for a broken nose in approximately June or July 
1971.  Service treatment records indicate that he sustained a 
right hand laceration in July 1972.  His January 1973 
separation examination revealed normal clinical evaluations 
of the nose, mouth, heart, abdomen and viscera, genitourinary 
system, and skin.  There was a normal psychiatric evaluation.  
There was a scar to the right wrist and thumb, but no other 
scars.  

Service personnel records show the veteran served as a light 
and heavy motor vehicle operator at Fort Stewart, Georgia, 
during the period from November 1970 to March 1973.  

In statements in support of his claims the veteran asserted 
his Schamberg's purpura developed because his service medical 
care providers had failed to discover he had sustained burns 
to the feet when he was an infant and provide preventative 
treatment.  He has provided no specific information as to how 
his GERD and heart murmur were related to active service.  He 
contends he has PTSD as a result of having served with 
servicemen who died in Vietnam, but was unable to recall any 
specific names.  He also asserted his PTSD was due to an 
event he witnessed at Fort Stewart when two pilots died in a 
helicopter accident.  He further claims that his benign 
prostatic hypertrophy and erectile dysfunction were incurred 
as a result of his having handled barrels at Fort Stewart he 
believed to have contained Agent Orange.  

Post-service medical records include diagnoses of Schamberg's 
purpura, GERD, erectile dysfunction, and benign prostatic 
hypertrophy without opinion as to etiology.  VA treatment 
records include diagnoses of PTSD without identification of a 
stressor related to active service.  A March 1992 private 
medical report noted a diagnosis of chronic severe dysthymic 
disorder associated with chronic severe pain.  An April 1992 
VA psychiatric examination revealed an Axis I diagnosis of 
dysthymic disorder with chronic pain syndrome.  It was noted 
his moderate depression appeared to be related to back and 
knee injuries.  

VA general medical examination in April 1992 revealed smooth 
and moist skin with a five centimeter scar at the base of the 
right thumb extending down the arm.  There were no gross 
deformities of the head, face or neck, There was no evidence 
of a heart murmur and the digestive system, the genitalia and 
the prostate were normal.

VA examination in March 2005 noted the veteran reported that 
he had broken his nose and cut his lip when he was struck by 
a helicopter door.  An examination of the external nose 
revealed some mild deformity of the nasal structure.  There 
were no scars.  

Based upon the evidence of record, the Board finds the 
veteran's Schamberg's purpura, GERD, residuals of a cut upper 
lip and nose, erectile dysfunction, benign prostatic 
hypertrophy, heart murmur, and PTSD are not shown to have 
been incurred as a result of any established event, injury, 
or disease during active service.  There is no evidence of 
any present residuals of a cut upper lip and nose and no 
probative evidence demonstrating that these or any related 
event or disorders were incurred during or as a result of 
service.  The Board notes that exposure to Agent Orange or a 
specific traumatic event cannot be verified based upon the 
evidence of record.

While the veteran may sincerely believe that he has 
Schamberg's purpura, GERD, residuals of a cut upper lip and 
nose, erectile dysfunction, benign prostatic hypertrophy, 
heart murmur, and PTSD as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, entitlement to service connection is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.

Rating for Multiple Nonservice-Connected Disabilities

VA regulations provide that whenever a veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree under the 1945 Schedule for 
Rating Disabilities the rating agency is authorized to apply 
a 10-percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2007).

On VA scars examination in February 2005 the veteran reported 
that he had experienced no complications from his right wrist 
scar, but that he had current symptoms including multiple 
spasm approximately once per month without any decrease in 
the ability to use his hand.  He complained of numbness and 
tingling at the ventral wrist surface with some radiation 
into the fingers that lasted for a few minutes, but which did 
not affect his ability to use the hand.  There was no pain or 
tenderness to palpation along the scar line.  The examiner 
noted there was no evidence of adherence to the underlying 
tissue and that the scar was smooth with regular borders.  
The scar was superficial and stable with no evidence of 
alteration, breakdown, elevation, depression, inflammation, 
edema, keloid formation, hyperpigmentation, hypopigmentation, 
induration, inflexibility, limitation of movement or 
function, vascular compromise, or decreased light touch 
sensation.  The diagnosis was right wrist scar.

On VA examination in March 2005 the veteran reported that he 
had broken his nose and cut his lip when he was struck by a 
helicopter door.  An examination of the external nose 
revealed some mild deformity of the nasal structure.  There 
were no scars, but the dorsum of the nose was not straight.  
The septum appeared to be essentially midline and the 
turbinates, meatus, and floor of the nose were normal.  The 
diagnosis was status post nasal fracture with closed 
reduction.
Based upon the evidence of record, the Board finds the 
veteran's service-connected right wrist scar and residuals of 
a nasal fracture with closed reduction disabilities do not 
clearly interfere with employability.  In fact, the available 
medical evidence demonstrates relatively minor residual 
symptoms with no apparent interference with employability due 
to these disabilities.  Therefore, the claim for entitlement 
to a 10 percent evaluation under 38 C.F.R. § 3.324 based on 
multiple noncompensable service-connected disabilities is not 
warranted.  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for Schamberg's purpura is 
denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for residuals of a cut 
upper lip and nose is denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for benign prostatic 
hypertrophy is denied.

Entitlement to service connection for heart murmur is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a 10 percent rating based upon multiple 
noncompensable service-connected disabilities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


